ORDER
This matter was before the Supreme Court pursuant to an order issued to the defendant to appear and show cause why the appeal should not be denied and dismissed. In this case the defendant, Estate of George A. Wigginton, deceased, Ruth Alice Young, Administratrix, appeals from a Superior Court order denying her motions to vacate or stay the enforcement of a civil judgment entered in the Superior Court of the District of Columbia.
After reviewing the memoranda submitted by the parties and after hearing their counsel in oral argument, it is the conclusion of this Court that cause has not been *223shown. The court is of the opinion that a District of Columbia Court that had personal jurisdiction and subject matter jurisdiction in a case for two years would not lose that jurisdiction on the death of decedent.
In this case the defendant failed to raise or to establish facts that would justify the Rhode Island Superior Court refusing to enforce the District of Columbia judgment under G.L.1956 (1985 Reenactment) § 9-32-4(b).
For these reasons the defendant’s appeal is denied and dismissed, the order appealed from is affirmed and the papers of the case are remanded to the Superior Court.